Cite as 2022 Ark. App. 410
                   ARKANSAS COURT OF APPEALS
                                       DIVISION III
                                       No. CV-22-217


                                                Opinion Delivered   October 19, 2022
 DIANA DEJARNETTE
                     APPELLANT APPEAL FROM THE DREW
V.                             COUNTY CIRCUIT COURT
                               [NO. 22JV-20-73]
ARKANSAS DEPARTMENT OF
HUMAN SERVICES, MINOR CHILD 1, HONORABLE TERESA FRENCH,
MINOR CHILD 2, MINOR CHILD 3,  JUDGE
AND MINOR CHILD 4
                     APPELLEES AFFIRMED


                               LARRY D. VAUGHT, Judge

       Dianna Dejarnette appeals the order entered by the Drew County Circuit Court

terminating her parental rights to her four children: Minor Child 1 (born January 27, 2012),

Minor Child 2 (born April 13, 2014), Minor Child 3 (born July 18, 2015), and Minor Child 4

(born December 21, 2018).1 On appeal, Dejarnette contends that the circuit court clearly erred

in finding grounds supported termination and that termination is in the best interest of her

children. We affirm.




       1The  order also terminated the parental rights of Otis Burks, the legal father of Minor
Child 4. Burks did not appeal the order, and he is not a party to this action. Christopher
Sanders was originally named in this action as the putative father of Minor Child 1, Minor
Child 2, and Minor Child 3, but in November 2020, the circuit court found that Sanders had
not presented evidence to establish significant contacts with the juveniles and that his rights
as a putative parent had not attached. Accordingly, the circuit court dismissed Sanders from
the case. He is not a party to this appeal.
       On August 3, 2020, the Arkansas Department of Human Services (“DHS”) filed a

petition alleging that Dejarnette’s children were dependent-neglected and seeking to remove

them from Dejarnette’s custody. In an affidavit attached to the petition, a representative of

DHS summarized DHS’s history with Dejarnette. From February 3, 2017, to April 6, 2018, a

DHS case was open against Dejarnette for substance misuse. A second DHS case was opened

against Dejarnette on February 19, 2020, for inadequate supervision. This second case was

pending on July 28, 2020, when the Monticello police were called to the parking lot of an

apartment complex and found Dejarnette having a psychotic episode. She was aggressive and

confused, had disorganized speech, and was yelling in the presence of her children. The

affidavit further states that Dejarnette had been diagnosed with schizophrenia but was not

taking her medication as prescribed. Dejarnette was admitted to the hospital, and her children

were removed from her custody.

       On August 4, the circuit court entered an ex parte order granting DHS’s request for

custody of Dejarnette’s children. Probable-cause and amended probable-cause orders were

entered on September 1 and 9, respectively, continuing the children in DHS’s custody and

authorizing DHS to provide services to the family.

       An agreed adjudication order was entered on November 5 wherein the court stated

that the parties had stipulated that the children are dependent-neglected due to “inadequate

supervision by placing the children in a dangerous situation.” The court found that Dejarnette

had improved since being released from the hospital, was cooperating with DHS, and was

receiving services. The court ordered Dejarnette to sign medical releases, continue in-home

family services with St. Francis Services (“St. Francis”), participate in counseling and



                                              2
medication management with Delta Counseling Associates (“Delta Counseling”), comply with

the recommendations of her drug-and-alcohol assessment, take her medication, and visit her

children. The court set reunification as the goal of the case.

       Review orders were entered on January 13, March 23, and May 23, 2021. The January

2021 review order found that Dejarnette had demonstrated marginal progress since the last

hearing. Specifically, the court found that among other things Dejarnette (1) testified that she

had received a black eye from Otis Burks, Minor Child 4’s legal father, although she first falsely

reported to DHS that she had been bitten by an insect; (2) was receiving pain medications

from the hospital emergency room and from pain management, but she had not fully disclosed

her prescriptions to either facility; (3) had failed to sign medical releases as ordered; (4) did not

report her prescription drugs during her drug-and-alcohol assessment; (5) tested positive for

THC on October 14, 2020; (6) could not provide sufficient urine for random drug screens on

occasion; and (7) had not refilled her prescription medication. The court ordered Dejarnette

to stay away from Burks, execute medical releases, provide an accurate medication list to all

medical providers, submit to a new drug-and-alcohol assessment that included her prescription

medications, comply with all assessment recommendations, and attend counseling and drug

treatment. The court continued reunification as the goal of the case.

       The March 2021 review order found that while Dejarnette had demonstrated

meaningful progress and had partially complied with the case plan since the last hearing, there

were still deficiencies. Dejarnette had transportation issues, so she had only two counseling

sessions with her therapist, Josh Woods, who was assigned to Dejarnette in January 2021.

Woods reported that he was unable to report any progress because of the limited number of



                                                 3
sessions with Dejarnette. The order also found that Dejarnette had been unavailable to DHS

for random drug screens and home visits and had told DHS that “she has a life to lead and

will not wait around the house for DHS to decide to come by and test her.” Finally, Dejarnette

reported that she had stopped taking some of her medications without her physician’s

approval. The circuit court ordered Dejarnette to attend day treatment at Delta Counseling;

continue with individual counseling at Delta Counseling; take her medications as prescribed;

and complete outpatient drug treatment with New Beginnings. Reunification remained the

goal of the case.

       In the May 2021 review order, the circuit court found that Dejarnette had not been

compliant with the case plan since the last hearing. Specifically, the circuit court found that

Dejarnette had missed several counseling sessions, she was not taking her medications as

prescribed, she had failed to produce a urine sample for two drug screens, and she had failed

to make herself available to DHS for random drug screens. Woods testified that he had still

only had two sessions with Dejarnette since January 2021 and that she needs counseling and

medication management to manage her schizophrenia. There was testimony that Dejarnette

had moved to a women’s shelter because she believed there were booby traps in a tree near

her residence and because she was having issues with her neighbors and that she had

purchased cameras to install around her residence for security purposes. The circuit court

ordered Dejarnette to attend day treatment at Delta Counseling, complete outpatient

substance-abuse treatment, attend all therapy appointments, and take her medications as

prescribed. The court suspended urine tests and ordered a fingernail drug-screen test. The goal

of the case was reunification.



                                              4
       A permanency-planning order was entered on September 10 wherein the court listed

the issues Dejarnette was experiencing: she failed to maintain contact with DHS, she refused

the fingernail drug test, she failed to attend visits with her children, she tested positive for

buprenorphine in July, she failed to take her medications, she was rude to staff at New

Beginnings, she failed to make progress in outpatient drug treatment, and she was still seeing

and hearing things that do not exist. The court found that Dejarnette would benefit from

inpatient residential care for her mental-health issues, and the court ordered her to admit

herself to New Beginnings for ninety days of emergency inpatient treatment. The goal of the

case continued to be reunification.

       The circuit court entered a fifteen-month review order on October 4. The court found

that the children had been removed from Dejarnette’s custody due to her mental-health

problems, and services had been offered to Dejarnette to address those concerns, but she had

not demonstrated progress with her mental health. The court found that she had recently

returned to the hospital for treatment and had failed to demonstrate progress sufficient for

unsupervised visits with her children. The court found that there is no expectation that should

services be continued, the end result would be any different. The court authorized DHS to file

a termination petition.

       On October 11, DHS filed a petition to terminate Dejarnette’s parental rights. The

petition alleged three grounds in support of termination: twelve-month failure to remedy by a




                                               5
custodial parent,2 subsequent other factors,3 and aggravated circumstances.4 DHS also alleged

that termination was in the children’s best interest.

       The circuit court held a termination hearing on December 3. DHS caseworker Arnesha

Edington testified that Minor Child 1, Minor Child 2, Minor Child 3, and Minor Child 4 were

removed from the custody of Dejarnette on July 28, 2020, due to her delusional and psychotic

behavior and that she was admitted to the hospital for treatment. Edington stated that while

Dejarnette complied with portions of the case plan (she completed a parenting class, a

psychological assessment, and a drug-and-alcohol assessment), Dejarnette failed to comply

with other portions of the case plan. Dejarnette did not consistently take her medication, she

did not complete sessions at Delta Counseling, she did not complete her outpatient treatment

at New Beginnings, and she did not make herself available for random drug screens. Edington

said that Dejarnette’s failure to comply with the case plan prevented her from having

unsupervised visits with her children and that she did not regularly attend supervised visits.

Edington stated that Dejarnette still suffers from mental-health issues. Edington opined that

Dejarnette does not have the capacity to parent her children and that she cannot be

rehabilitated sufficient to remedy the situation that caused her children’s removal. According

to Edington, Dejarnette’s parental rights should be terminated. Edington later testified that

there are no barriers preventing the adoption of the children and that Joanna Taylor, the




       2Ark.   Code Ann. § 9-27-341(b)(3)(B)(i)(a) (Supp. 2021).

       3Ark.   Code Ann. § 9-27-341(b)(3)(B)(vii)(a).

       4Ark.   Code Ann. § 9-27-341(b)(3)(B)(ix)(a)(3)(A).

                                                6
maternal grandmother of Minor Child 1, Minor Child 2, and Minor Child 3, has indicated an

interest in adopting the three children.

       Teresa Simpson, a program assistant for DHS, testified that she began working with

the Dejarnette family during the second protective-services case and continued working with

the family after the dependency-neglect case was filed. Simpson stated that she attempted to

perform thirty random drug screens on Dejarnette but completed only fifteen to twenty-five

screens because she could not reach Dejarnette. Simpson stated that she had no concerns with

Dejarnette’s interactions with her children during visitation. However, Simpson added that

Dejarnette failed to consistently attend visitation—she missed as many visits as she attended.

       Brian Ramsay testified he and his wife had been fostering Minor Child 4 for six months

and that Minor Child 4 is a typical three-year-old child. When asked if they were willing to

adopt Minor Child 4, Ramsay said that they would consider adoption “down the road” if

Minor Child 4 needed a home.

       Jamie Palmer, the court appointed special advocate (“CASA”), testified that she had

visited with the children multiple times during the case. In light of her observations, Palmer

testified that Dejarnette’s parental rights should not be terminated. Palmer said that Dejarnette

is improving and that she is providing adequate care to her children during visits. Palmer

admitted that she recommended in her CASA report that Dejarnette’s parental rights be

terminated, and she stated that opinion was based on information she had received from

others that Dejarnette was not complying with the case plan. Palmer testified that she had

observed Dejarnette’s paranoia during the case, but Palmer had not observed that behavior




                                               7
more recently. Palmer said that she would have concerns about Dejarnette’s parenting abilities

if she was not taking her medication and was not seeking treatment.

       Stephanie Harper, one of Dejarnette’s therapists, testified that Dejarnette had not been

discharged from treatment at Delta Counseling for missing appointments. Harper admitted

that Dejarnette had missed eleven appointments, but Harper said that Dejarnette had been

seen by multiple therapists at Delta Counseling, which caused some of the missed

appointments. Harper testified that she had one crisis call with Dejarnette in September and

only one in-person session with Dejarnette the day before the termination hearing. Harper

stated that Dejarnette is taking her medicine, keeping clean, attending day treatment, and

keeping appointments. Harper further opined that while services will be needed, Dejarnette

has the capability to be rehabilitated and to be a good parent.

       Dejarnette testified that she completed all the recommended services except for four

outpatient meetings at New Beginnings. Dejarnette said she did not finish because Edington

called New Beginnings and reported that Dejarnette’s case was closed. Dejarnette also stated

that she had multiple counselors at Delta Counseling, and that interfered with her treatment

there. She denied avoiding random drug screens. She said that she was not home when DHS

visited, and she called them back and told them when she would be home. Finally, she testified

that she refused the fingernail test because she is Pentecostal, and a family member told her it

was against their religion.

       At the conclusion of the hearing, the circuit court took the case under advisement. On

January 7, 2022, the circuit court reconvened and orally granted DHS’s petition to terminate

Dejarnette’s parental rights. The circuit court entered a written order of termination on January



                                               8
13. In the order, the court found that all three statutory grounds alleged by DHS had been

proved and that termination was in the best interest of the children. This appeal followed.

       Termination of parental rights is an extreme remedy and in derogation of the natural

rights of parents, but parental rights will not be enforced to the detriment or destruction of

the health and well-being of the child. Dowdy v. Ark. Dep’t of Hum. Servs., 2009 Ark. App. 180,

at 10, 314 S.W.3d 722, 727. Pursuant to Arkansas Code Annotated section 9-27-341(b)(3)(A)(i)

and (ii) (Supp. 2021), an order terminating parental rights must be based on a finding that

termination is in the child’s best interest, which includes consideration of the likelihood that

the juvenile will be adopted and the potential harm caused by returning custody of the child

to the parents. In addition, the proof must establish at least one of several statutory grounds.

Ark. Code Ann. § 9-27-341(b)(3)(B). The facts warranting termination of parental rights must

be proved by clear and convincing evidence. Ark. Code Ann. § 9-27-341(b)(3).

       When the burden of proving a disputed fact is by clear and convincing evidence, the

question that must be answered on appeal is whether the circuit court’s finding is clearly

erroneous. Dowdy, 2009 Ark. App. 180, at 11, 314 S.W.3d at 728. A finding is clearly erroneous

when, although there is evidence to support it, the reviewing court on the entire evidence is

left with a definite and firm conviction that a mistake has been made. Id., 314 S.W.3d at 728.

We give a high degree of deference to the circuit court because it is in a far superior position

to observe the parties before it and judge the credibility of the witnesses. Id. at 11–12, 314

S.W.3d at 728.

       The circuit court terminated Dejarnette’s parental rights, finding three grounds: twelve-

month failure to remedy by a custodial parent, subsequent other factors, and aggravated



                                               9
circumstances. Although the circuit court found three statutory grounds for termination, we

may affirm a termination on only one ground. Cullum v. Ark. Dep’t of Hum. Servs., 2022 Ark.

App. 34, at 7. We hold that the circuit court did not clearly err in finding aggravated

circumstances supported its termination order.

       A court of competent jurisdiction may terminate parental rights when the parent is

found to have subjected any juvenile to aggravated circumstances. Ark. Code Ann. § 9-27-

341(b)(3)(B)(ix)(a)(3)(A) (Supp. 2021). Relevant to the instant case, aggravated circumstances

means that “a determination has been or is made by a judge that there is little likelihood that

services to the family will result in successful reunification.” Ark. Code Ann. § 9-27-

341(b)(3)(B)(ix)(a)(3)(B)(i). To prevail on this ground, DHS was required to demonstrate that

if appropriate reunification services were provided, there is little likelihood that reunification

could be achieved. Cullum, 2022 Ark. App. 34, at 7.

       Dejarnette argues on appeal that the circuit court clearly erred in finding that the

aggravated-circumstances ground supports its termination decision because the evidence

demonstrates that she complied with the case plan, reached mental-health stability, and—with

continued services—could successfully reunite with her children. Dejarnette relies on her

testimony that she completed the case plan except attending four drug-counseling sessions at

New Beginnings and continuing counseling at Delta Counseling. She explains that she tried to

seek treatment with Delta Counseling but failed to consistently attend her appointments due

to scheduling confusion within Delta Counseling. She points out that her therapist, Harper,

confirmed this when she (Harper) testified that Dejarnette’s mental-health progress at Delta

Counseling was hindered by the number of therapists she had there. Harper further testified



                                               10
that Dejarnette was compliant with her medication, was improving, and was capable of being

rehabilitated. Dejarnette also relies on the testimony of CASA Palmer, who testified that she

(Dejarnette) was appropriate when visiting her children and provided them with necessary

care. Palmer additionally testified that she was opposed to the termination of Dejarnette’s

parental rights and instead opined that Dejarnette should receive additional time to have

unsupervised visits with her children.

       The circuit court found that after fifteen months of this case being open and services

being offered or made available to Dejarnette, there is little expectation that continued services

to her would result in successful reunification with her children. There is ample evidence in

the record to support this finding. For example, two protective-services cases have been filed

against Dejarnette: one for substance misuse from February 2017 to April 2018 and a second

for inadequate supervision in February 2020 to July 2020. As part of these cases, Dejarnette

received medical services, home visits, transportation, crisis intervention, housing, drug

assessment, drug screening, substance-abuse treatment (inpatient and outpatient), daycare

services, parenting education, counseling, and weekly worker and program-assistant visits.

These services proved unsuccessful as Dejarnette suffered a psychotic episode on July 28,

2020 (while the second protective-services case was pending) that led to the filing of this

dependency-neglect case.

       Further, in the instant case, the circuit court’s orders consistently found that, despite

DHS’s providing multiple services to Dejarnette, she failed to comply with the case plan and

was not making meaningful progress in the case. The testimony of DHS caseworker Edington

and DHS program assistant Simpson coupled with the documents admitted into evidence



                                               11
further demonstrate that throughout the case, Dejarnette was almost never compliant with

drug screens or home visits and that her compliance with medication management, drug

treatment, mental-health treatment, and visitation was sporadic. We have held that a parent’s

failure to benefit from the services provided demonstrates little likelihood that further services

will result in a successful reunification. Cullum, 2022 Ark. App. 34, at 9. Edington specifically

testified at the termination hearing that there were no further services that DHS could offer

Dejarnette to reunify her with her children. In Reyes-Ramos v. Arkansas Department of Human

Services, 2019 Ark. App. 46, at 11–12, 571 S.W.3d 32, 39, this court affirmed the circuit court’s

termination order under the aggravated-circumstances ground, in part, on the caseworker’s

testimony that there were no further services that DHS could offer to reunify appellant with

her children. Finally, there was evidence that during the case, Dejarnette continued to suffer

from mental-health problems and was admitted to the hospital for mental-health treatment

three times. This court has affirmed an aggravated-circumstances finding on the basis of

considerable testimony and other evidence that the parents could not overcome their mental-

health issues to appropriately parent their child. Peterson v. Ark. Dep’t of Hum. Servs., 2020 Ark.

App. 75, at 12, 15, 595 S.W.3d 38, 45–46.

       Dejarnette’s argument for reversal relies heavily on the testimony of Palmer and Harper

that favored her (Dejarnette’s) position. However, Palmer also offered testimony that supports

the circuit court’s aggravated-circumstances finding. For example, Palmer admitted that her

CASA report recommended termination of parental rights because Dejarnette’s progress was

inconsistent—she missed visits with her children, did not attend counseling appointments,

was discharged from in-home services with St. Francis for failing to meet her goal, and was



                                                12
discharged from New Beginnings for noncompliance and not having a medication count or

drug test completed. Palmer also testified that her opinion that Dejarnette’s parental rights

should not be terminated was based on Dejarnette’s representation that she was attending her

appointments and taking her medication, and Palmer agreed that if Dejarnette was not

complying with her medical treatment and taking her medication, then she does not have the

capacity to care for her children. And while Harper testified that Dejarnette is taking her

medication, is keeping clean, is attending day treatment, and has the capability of being a good

parent, Harper conceded that she was assigned to Dejarnette’s case just one week before the

termination hearing, and other than one emergency phone call in September 2021, Harper had

had only one in-person session with Dejarnette.

       In sum, Dejarnette’s argument directs us to testimony that only favors her and

essentially asks this court to reweigh the evidence in her favor, which we will not do because

credibility determinations are for the circuit court to make, not this court. Boomhower v. Ark.

Dep’t of Hum. Servs., 2019 Ark. App. 397, at 8, 587 S.W.3d 231, 236. In light of the evidence

that DHS had been providing services to Dejarnette for almost a year and a half by the time

of the termination hearing, and because she failed to stabilize her mental-health issues, we

hold that the circuit court did not clearly err in finding that there is little likelihood that

additional services to the family would have resulted in successful reunification. Because only

one statutory ground is necessary to be proved to support a termination order, we need not

discuss Dejarnette’s other statutory-grounds arguments. Alexander v. Ark. Dep’t of Hum. Servs.,

2021 Ark. App. 345, at 14, 634 S.W.3d 807, 817.




                                              13
       In addition to finding the existence of at least one statutory ground in order to

terminate parental rights, a court must also find that termination of parental rights is in the

child’s best interest, taking into consideration two statutory factors: (1) the likelihood of

adoption if parental rights are terminated and (2) the potential harm caused by continuing

contact with the parent. Ark. Code Ann. § 9-27-341(b)(3)(A)(i), (ii). Dejarnette does not

challenge the adoptability factor; therefore, our focus is on the potential-harm prong of the

circuit court’s best-interest finding. In considering the potential harm caused by returning the

child to the parent, the court is not required to find that actual harm would result or to

affirmatively identify a potential harm. Corley v. Ark. Dep’t of Hum. Servs., 2018 Ark. App. 397,

at 8, 556 S.W.3d 538, 543. Potential harm must be viewed in a forward-looking manner and

in broad terms. Id., 556 S.W.3d at 543.

       Dejarnette argues that DHS failed to prove potential harm because she had made

progress with her mental-health condition, she was not actively suffering from any related

issues and did not pose a risk of harm to her children, and it was unreasonable to deny her

request for more time when there was no mention of a plan to have her children adopted

together and no evidence presented about the children’s relationship or the impact the

termination decision would have on them. Dejarnette contends that the only way to reunify

the children with each other is through reunification with her.

       For support, Dejarnette again relies on the favorable testimony of Harper and Palmer

along with her own testimony and argues that she sought help when she needed it, is

participating in treatment, is taking her medication, completed practically everything that DHS

had requested of her, and has a relationship with her children. This argument is another request



                                               14
for this court to reweigh the evidence in favor of Dejarnette. For the reasons stated above, we

reject this argument.

       Dejarnette next argues that while she is not perfect and that she had some “missteps

along the way,” this court in Rhine v. Arkansas Department of Human Services, 2011 Ark. App.

649, at 10–11, 386 S.W.3d 577, 583, held that flawless compliance with court orders is not

required and that the law does not require a parent to be perfect in order to retain his or her

parental rights. In Rhine, the father had complied with the case plan and was given custody of

his daughter for “phased-in expanded visits.” Id. at 4, 386 S.W.3d at 579. During that time,

two minor alcohol-related incidents occurred that were in violation of the father’s court orders

and his parole. The first incident involved the father drinking at home while the child spent

the night at a friend’s house, and the second incident involved the father and child in a car

with another passenger who had an open container of alcohol. Neither incident led to criminal

charges against the father or revocation of his parole, and at the termination hearing, the father

acknowledged his poor decisions and his need for improvement. We held these isolated and

minor incidents of noncompliance did not necessitate a termination of Rhine’s parental rights

in order to protect his child. Id. at 8, 386 S.W.3d at 581.

       The circumstances here, however, are not similar to those in Rhine because unlike the

parent in Rhine, Dejarnette never demonstrated compliance with the case plan sufficient to

have custody or even unsupervised visits with her children. Further, Dejarnette’s deficiencies

cannot be characterized as “a few lapses in judgment”; rather, she consistently failed to comply

with the case plan and court orders, and she never resolved her mental-health issues.




                                                15
       Finally, Dejarnette argues the circuit court’s best-interest finding was clearly erroneous

because it failed to consider how termination would affect her children’s relationships with

each other if separated after termination. However, Dejarnette failed to preserve this argument

for appeal. Defell v. Ark. Dep’t of Hum. Servs., 2022 Ark. App. 27, at 7 (holding that the appellant

failed to raise the sibling-separation argument before the circuit court; therefore, it was not

preserved for appeal). Further, we will not review a matter on which the circuit court has not

ruled, and the burden of obtaining a ruling is on the movant. Id.

       Even assuming Dejarnette had preserved the sibling-separation argument for appeal, it

would fail. This court has held that keeping siblings together is an important consideration but

is not outcome determinative because the best interest of each child is the polestar

consideration. Dollins v. Ark. Dep’t of Hum. Servs., 2022 Ark. App. 306, at 5. Furthermore,

evidence of a genuine sibling bond is required to reverse a best-interest finding based on the

severance-of-a-sibling-relationship argument. Id. at 5–6.

       In the case at bar, there was no evidence presented at the termination hearing of a

sibling bond between Minor Child 1, Minor Child 2, Minor Child 3, and Minor Child 4. The

evidence merely shows that Minor Child 1, Minor Child 2, and Minor Child 3 are together in

relative placement and that Minor Child 4 is in the custody of foster parents. There was some

evidence that the children are together during supervised visitation with Dejarnette, but there

was also testimony that visitation was irregular. Without some evidence of the existence of a

sibling bond, we hold that the circuit court did not clearly err in finding termination was in the

best interest of Minor Child 1, Minor Child 2, Minor Child 3, and Minor Child 4.




                                                16
Affirmed.

MURPHY and BROWN, JJ., agree.

Tabitha McNulty, Arkansas Commission for Parent Counsel, for appellant.

Ellen K. Howard, Ark. Dep’t of Human Services, Office of Chief Counsel, for appellee.

Dana McClain, attorney ad litem for minor children.




                                     17